786 N.E.2d 1132 (2003)
In the Matter of Paul Michael SUMMERS.
No. 22S00-0111-DI-614.
Supreme Court of Indiana.
April 23, 2003.
ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Ind.Admission and Discipline Rule 23, Section 11, the Indiana Supreme Court Disciplinary Commission and the respondent have submitted for approval a Statement of Circumstances and Conditional Agreement for Discipline stipulating a proposed discipline and agreed facts as summarized below.
Facts: The respondent provided a "letter of assurance" to a physician who had provided medical treatment to one of the respondent's clients. The letter advised the physician that, upon settlement, he would be paid for the treatments he provided the respondent's personal injury client. Although the respondent later obtained a settlement, he sent none of the proceeds to the physician. During mediation, the respondent's client claimed the physician overcharged for his services and that he should not be paid. Meanwhile, the respondent provided the settlement proceeds to his client, rather than keeping them secure in a separate account until the dispute was resolved.
Violations: The respondent violated Ind.Professional Conduct Rule 1.15(b), which requires a lawyer promptly to deliver funds to a third person entitled to receive them. He violated Prof.Cond.R. 1.15(c), which requires a lawyer to hold separate property that is in his possession during the course of a representation and in which the lawyer and another person claim an interest.
Discipline: Public reprimand.
The Court, having considered the submission of the parties, now APPROVES and ORDERS the agreed discipline. Costs of this proceeding are assessed against the respondent. The Clerk of this Court is directed to forward notice of this Order to the respondent or his attorney, to the Indiana Supreme Court Disciplinary Commission, to Hearing Officer Leslie C. Shively, and to all other entities pursuant to Admis.Disc.R. 23(3)(d).
All Justices concur.